 

Case 3:19-cv-01276-MEM-DB Document 10 Filed 12/10/20 Page 1of3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG DEVLIN,
Petitioner : CIVIL ACTION NO. 3:19-1276
v : (JUDGE MANNION)
WARDEN WHITE,
| Respondent

MEMORANDUM

i. Background

Petitioner, Craig Devlin, a former inmate confined in the Allenwood
Low Security Correctional Institution, White Deer, Pennsylvania, filed the
above captioned petition for writ of habeas corpus, pursuant to 28 U.S.C.
§2241. (Doc. 4, petition).

Devlin alleges that the BOP is refusing to credit him with earned good
conduct time in accordance with the First Step Act. Id. For relief, Devlin
requests that the Court order the BOP to immediately credit Petitioner with
good conduct time and release Petitioner. Id. A review of the Federal Bureau
of Prisons Inmate Locater reveals that Figueroa was released from custody

on February 19, 2020. See https:/Awww.bop.gov/inmateloc/.

 
 

Case 3:19-cv-01276-MEM-DB Document 10 Filed 12/10/20 Page 2 of 3

For the reasons set forth below, the instant petition will be dismissed

as moot.

ll. Discussion

The case or controversy requirement of Article Ill, §2 of the United
States Constitution subsists through all stages of federal judicial
proceedings. Parties must continue to have a “personal stake in the outcome
of the lawsuit.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477-78
(1990); Preiser v. Newkirk, 422 U.S. 395, 401 (1975). In other words,
throughout the course of the action, the aggrieved party must suffer or be
threatened with actual injury caused by the defendant. Lewis, 494 U.S. at
477.

The adjudicatory power of a federal court depends upon “the
continuing existence of a live and acute controversy.” Steffel v. Thompson,
415 U.S. 452, 459 (1974) (emphasis in original). “The rule in federal cases
is that an actual controversy must be extant at all stages of review, not
merely at the time the complaint is filed.” id. at n.10 (citations omitted). “Past

exposure to illegal conduct is insufficient to sustain a present case or

controversy ... if unaccompanied by continuing, present adverse effects.”

 
 

Case 3:19-cv-01276-MEM-DB Document 10 Filed 12/10/20 Page 3 of 3

Rosenberg v. Meese, 622 F.Supp. 1451, 1462 (S.D.N.Y. 1985) (citing
O’Shea v. Littleton, 414 U.S. 488 (1974)). “[A] petition for habeas corpus
relief generally becomes moot when a prisoner is released from custody

before the court has addressed the merits of the petition.” Lane v. Williams

 

455 U.S. 624, 631 (1982).

in the instant case, because Devlin has been released from custody,
his habeas petition has been rendered moot. See Rodriquez-Leon_ v.
Warden, 602 F. App’x 854 (3d Cir. 2015); Scott v. Schuyikill FCl, 298 F. App’x
202 (3d Cir, 2008); Scott v. Holt, 297 F. App’x 154 (3d Cir. 2008).

An appropriate Order will enter.

lll. Conclusion
For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will follow.

5| Malachy E. Mannion
MALACHY E. MANNION
United States District Judge

Date: December 10, 2020

19-1276-01

 
